Case: 19-30317      Document: 00515421809         Page: 1    Date Filed: 05/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30317                          May 19, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MAURICE ANTUAN SPEIGHTS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-1072
                             USDC No. 2:15-CR-46-1


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Maurice Antuan Speights, federal prisoner # 23322-017, was convicted
by jury verdict of sexual abuse of a person who was mentally or physically
unable to decline and was sentenced to 121 months of imprisonment, five years
of supervised release, and $3,570 restitution. He moves for a certificate of
appealability (COA) to appeal the denial of his motion to alter or amend
judgment, pursuant to Federal Rule of Civil Procedure 59(e), in which he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30317     Document: 00515421809   Page: 2   Date Filed: 05/19/2020


                                No. 19-30317

argued that the district court erred by denying his 28 U.S.C. § 2255 motion
without conducting an evidentiary hearing. He repeats those arguments from
his Rule 59(e) motion before us and does not challenge his underlying claims
directly. His motion for appointment of counsel is denied.
      A COA is not required to appeal the denial of an evidentiary hearing in
a § 2255 proceeding. See Norman v. Stephens, 817 F.3d 226, 234 (5th Cir.
2016). We therefore construe Speights’s motion for a COA as a direct appeal
of that issue. Because the record established that Speights could not prove a
necessary element to establish ineffective assistance of counsel, the district
court did not abuse its discretion by denying his § 2255 motion without
conducting an evidentiary hearing. See United States v. Walker, 68 F.3d 931,
934 (5th Cir. 1995).
      AFFIRMED; MOTIONS FOR A COA AND APPOINTMENT OF
COUNSEL DENIED.




                                      2